DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Peting et al [US 2012/0299480 A1] in view of Morgan et al [US 2006/0022214 A1] does not teach or discloses “a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad that is an input port configured to receive the at least one data packet from the data stream, a second bond pad that is an output port configured to provide the talk-back data packet in the data stream, a third bond pad that is a voltage port, and a fourth bond pad that is a ground port.” (see page 9-12).
Examiner disagrees:
In response to applicant's arguments against the references individually (Kumar et al [US 2018/0033768 A1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Peting discloses receive at least one data packet (Paragraph [0010]) from a data stream (Paragraph [0078]), wherein the at least one data packet comprises a command code (Fig. 2, 292) that at least partially identifies (Paragraph [0058 & 0249-261]) at least one action to take (Fig. 2b 293-295); and take the at least one action (Fig. 2b, 293-295) in response to the command code (Fig. 2, 292). and provide a talk-back data packet (Fig. 11a-b, 1129) in the data stream (Paragraph [0200 & 0227-231]) existing the LED package (Fig. 11a, 1125). wherein the talk-back data packet (Paragraph [0073]) comprises at least one of an operating temperature, an operating current (Paragraph [0057]), or an operating state (Paragraph [0057]) of the at least one LED (Fig. 4a, 470-1 to 470-n). an input port (Fig. 4a, Data in) configured to receive the at least one data packet from the data stream, an output port (Fig. 4a, Data out) configured to provide the talk-back data packet (Paragraph [0073 & 0010]) in the data stream , a voltage port (Fig. 4a, 410), and a ground port (Fig. 4a, 465).

    PNG
    media_image1.png
    572
    811
    media_image1.png
    Greyscale

Peting does not specify a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element within the LED package and electrically connected to the at least one LED, wherein the encapsulant is provided on at least one perimeter edge of the active electrical element,
Pan discloses a submount (Fig. 5G, 550); at least one LED (Fig. 5G, 512) mounted on the submount (Fig. 5G, 550); and an encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) that covers at least a portion of the at least one LED (Fig. 5G, 512), such that the submount (Fig. 5G, 550), the at least one LED (Fig. 5G, 512), and the encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) form an LED package (Fig. 5G, 512); and an active electrical element (Fig. 5G, 524, 520, 522) within the LED package (Fig. 5G, 512) and electrically connected to the at least one LED (Fig. 5G, 512), wherein the encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) is provided on at least one perimeter edge of the active electrical element (Fig. 5G, 524, 520, 522),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting with a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element within the LED package and electrically connected to the at least one LED, wherein the encapsulant is provided on at least one perimeter edge of the active electrical element for purpose of forming an array of active-matrix multi-color display pixels by using the array of active-matrix light emitting pixels with extremely high efficiency to save energy as disclosed by Pan (Abstract & Paragraph [0068]).
Peting in view of Pan does not specify a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad, a second bond pad, a third bond pad, and a fourth bond pad.
Kumar discloses a plurality of bond pads (Fig. 6a-e, 621 & Paragraph [0062]) electrically coupled with the active electrical element (Fig. 6a-e, 610), wherein the plurality of bond pads (Fig. 6a-e, 621 & Paragraph [0062]) comprises a first bond pad (Fig. 3, 300-340), a second bond pad (Fig. 3, 300-340), a third bond pad (Fig. 3, 300-340), and a fourth bond pad (Fig. 3, 300-340 & Paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting with a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad that is an input port configured to receive the at least one data packet from the data stream, a second bond pad that is an output port configured to provide the talk-back data packet in the data stream, a third bond pad that is a voltage port, and a fourth bond pad that is a ground port for purpose of a solder interconnection that is strong, robust and electrical interconnections as disclosed by Kumar (Paragraph [0058]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10, 14-15, 18-19, 21-24, 26-29, 34-36 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (Fig. 2a), comprising: at least one LED (Fig. 2a, LEDs); and 
an active electrical element (Fig. 2a, LED control unit 250-1) electrically connected to the at least one LED (Fig. 2a, LEDs), 
the active electrical element (Fig. 2a, LED control unit 250-1) configured to: receives encoded control data (Fig. 2a, 221 & Paragraph [0221])
receive at least one data packet (Paragraph [0010]) from a data stream (Paragraph [0078]), wherein the at least one data packet comprises a command code (Fig. 2, 292) that at least partially identifies (Paragraph [0058 & 0249-261]) at least one action to take (Fig. 2b 293-295); and take the at least one action (Fig. 2b, 293-295) in response to the command code (Fig. 2, 292). and provide a talk-back data packet (Fig. 11a-b, 1129) in the data stream (Paragraph [0200 & 0227-231]) existing the LED package (Fig. 11a, 1125). wherein the talk-back data packet (Paragraph [0073]) comprises at least one of an operating temperature, an operating current (Paragraph [0057]), or an operating state (Paragraph [0057]) of the at least one LED (Fig. 4a, 470-1 to 470-n). an input port (Fig. 4a, Data in) configured to receive the at least one data packet from the data stream, an output port (Fig. 4a, Data out) configured to provide the talk-back data packet (Paragraph [0073 & 0010]) in the data stream, a voltage port (Fig. 4a, 410), and a ground port (Fig. 4a, 465).

    PNG
    media_image1.png
    572
    811
    media_image1.png
    Greyscale

Peting does not specify a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element within the LED package and electrically connected to the at least one LED, wherein the encapsulant is provided on at least one perimeter edge of the active electrical element,
Pan discloses a submount (Fig. 5G, 550); at least one LED (Fig. 5G, 512) mounted on the submount (Fig. 5G, 550); and an encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) that covers at least a portion of the at least one LED (Fig. 5G, 512), such that the submount (Fig. 5G, 550), the at least one LED (Fig. 5G, 512), and the encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) form an LED package (Fig. 5G, 512); and an active electrical element (Fig. 5G, 524, 520, 522) within the LED package (Fig. 5G, 512) and electrically connected to the at least one LED (Fig. 5G, 512), wherein the encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116-120 & 0047 & 0121]) is provided on at least one perimeter edge of the active electrical element (Fig. 5G, 524, 520, 522),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting with a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element within the LED package and electrically connected to the at least one LED, wherein the encapsulant is provided on at least one perimeter edge of the active electrical element for purpose of forming an array of active-matrix multi-color display pixels by using the array of active-matrix light emitting pixels with extremely high efficiency to save energy as disclosed by Pan (Abstract & Paragraph [0068]).
Peting in view of Pan does not specify a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad, a second bond pad, a third bond pad, and a fourth bond pad.
Kumar discloses a plurality of bond pads (Fig. 6a-e, 621 & Paragraph [0062]) electrically coupled with the active electrical element (Fig. 6a-e, 610), wherein the plurality of bond pads (Fig. 6a-e, 621 & Paragraph [0062]) comprises a first bond pad (Fig. 3, 300-340), a second bond pad (Fig. 3, 300-340), a third bond pad (Fig. 3, 300-340), and a fourth bond pad (Fig. 3, 300-340 & Paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting with a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad that is an input port configured to receive the at least one data packet from the data stream, a second bond pad that is an output port configured to provide the talk-back data packet in the data stream, a third bond pad that is a voltage port, and a fourth bond pad that is a ground port for purpose of a solder interconnection that is strong, robust and electrical interconnections as disclosed by Kumar (Paragraph [0058]).
In regards to claim 2. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action (Peting: Paragraph [0058]) comprises transmitting (Peting: Fig. 2a, 221) the at least one data packet (Peting: Paragraph [0010]) to a port of the LED package (Peting: Fig 2a, LEDs).
In regards to claim 3. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action comprises driving the at least one LED (Peting: Fig. 2a, LEDs & Paragraph [0067]).
In regards to claim 7. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action comprises performing an internal action (Peting: Paragraph [0054 & 0094]) within the LED package (Peting: Fig. 2a, LEDs) and transmitting the at least one data packet (Peting: Paragraph [0054 & 0058]).
In regards to claim 9. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one data packet comprises color select data and brightness level data for the at least one LED (Peting: Paragraph [0054]).
In regards to claim 10. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one data packet (Peting: Paragraph [0010]) comprises information that is configured to provide data handshaking with another device (Peting: Fig. 2a, LED control unit 250-1).
In regards to claim 14. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the active electrical element (Peting: Fig. 2a, LED control unit 250-1) is arranged to receive the at least one data packet (Peting: Fig. 2a, 231 & Paragraph [0236]) from a control element (Peting: Fig. 2a, 230).
In regards to claim 15. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the active electrical element (Peting: Fig. 2a, LED control unit 250-1) is arranged to receive the at least one data packet (Peting: Fig. 2a, 231 & Paragraph [0236]) after the at least one data packet (Peting: Paragraph [0173-0174]) is transmitted by another LED package (Peting: Paragraph [0057]) along a communication bus line (Peting: Paragraph [0045 & 0056 & 0066]).
In regards to claim 18. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action comprises replacing the at least one data packet (Peting: Paragraph [0111]) with a talk-back data packet (Peting: Paragraph [0110 & 0116]) in the data stream (Peting: Fig. 7, 420) exiting the LED package (Peting: Fig. 2a, LED 250-1).
In regards to claim 19. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, further comprising wherein the at least one LED (Pan: Fig. 5G, 512) and the active electrical element (Pan: Fig. 5G, 524, 520, 522) are formed on a bottom face of the submount (Pan: Fig. 5G, 550).
In regards to claim 21. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one LED forms a pixel in an LED display (Peting: Paragraph [0203]).
In regards to claim 22. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the active electrical element comprises a finite state machine (Peting: Paragraph [0050]) that is configured to change between one (Peting: Fig. 2b, 291) or more of a startup or reset state, a communication port setup state, or one (Peting: Fig. 2b, 292 & Paragraph [0058]) or more command states.
In regards to claim 23. Peting discloses a light emitting diode (LED) package (Fig. 2a), comprising: at least one LED (Fig. 2a, LEDs); and 
an active electrical element (Fig. 2a, LED control unit 250-1) electrically connected to the at least one LED (Fig. 2a, LEDs), 
the active electrical element (Fig. 2a, LED control unit 250-1) configured to: receives a data (Fig. 2a, 221 & Paragraph [0221])
the active electrical element (Fig. 4a-b, 420) configured to receive data from a data stream (Fig. 4b, 432 & Paragraph [0073]) and introduce different data to the data stream (Paragraph [0073]). wherein the different data (Paragraph [0073]) comprises at least one of an operating temperature, an operating current (Paragraph [0057]), or an operating state (Paragraph [0057]) of the at least one LED (Fig. 4a, 470-1 to 470-n). an input port (Fig. 4a, Data in) configured to receive the at least one data packet from the data stream, an output port (Fig. 4a, Data out) configured to provide the talk-back data packet (Paragraph [0073 & 0010]) in the data stream, a voltage port (Fig. 4a, 410), and a ground port (Fig. 4a, 465).

    PNG
    media_image1.png
    572
    811
    media_image1.png
    Greyscale

Peting does not specify a submount; at least one LED mounted on the submount; an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element within the LED package and electrically connected to the at least one LED, wherein the encapsulant is provided on at least one perimeter edge of the active electrical element,
Pan discloses a submount (Fig. 5G, 550); at least one LED (Fig. 5G, 512) mounted on the submount (Fig. 5G, 550); and an encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) that covers at least a portion of the at least one LED (Fig. 5G, 512), such that the submount (Fig. 5G, 550), the at least one LED (Fig. 5G, 512), and the encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) form an LED package (Fig. 5G, 512); and an active electrical element (Fig. 5G, 524, 520, 522) within the LED package (Fig. 5G, 512) and electrically connected to the at least one LED (Fig. 5G, 512), wherein the encapsulant (Fig. 5G, encapsulant is between 550 and 500 & Paragraph [0068 & 0116-0120 & 0047 & 0121]) is provided on at least one perimeter edge of the active electrical element (Fig. 5G, 524, 520, 522),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting with a submount; at least one LED mounted on the submount; and an encapsulant that covers at least a portion of the at least one LED, such that the submount, the at least one LED, and the encapsulant form an LED package; and an active electrical element within the LED package and electrically connected to the at least one LED, wherein the encapsulant is provided on at least one perimeter edge of the active electrical element for purpose of forming an array of active-matrix multi-color display pixels by using the array of active-matrix light emitting pixels with extremely high efficiency to save energy as disclosed by Pan (Abstract & Paragraph [0068]).
Peting in view of Pan does not specify a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad, a second bond pad, a third bond pad, and a fourth bond pad.
Kumar discloses a plurality of bond pads (Fig. 6a-e, 621 & Paragraph [0062]) electrically coupled with the active electrical element (Fig. 6a-e, 610), wherein the plurality of bond pads (Fig. 6a-e, 621 & Paragraph [0062]) comprises a first bond pad (Fig. 3, 300-340), a second bond pad (Fig. 3, 300-340), a third bond pad (Fig. 3, 300-340), and a fourth bond pad (Fig. 3, 300-340 & Paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting with a plurality of bond pads electrically coupled with the active electrical element, wherein the plurality of bond pads comprises a first bond pad that is an input port configured to receive the at least one data packet from the data stream, a second bond pad that is an output port configured to provide the talk-back data packet in the data stream, a third bond pad that is a voltage port, and a fourth bond pad that is a ground port for purpose of a solder interconnection that is strong, robust and electrical interconnections as disclosed by Kumar (Paragraph [0058]).
In regards to claim 24. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the data comprises at least one data packet (Peting: Paragraph [0010]) and the different data comprises a talk-back data packet (Peting: Paragraph [0073]), and wherein the active electrical element (Peting: Fig. 2a, LED control unit 250-1) is configured to replace the at least one data packet with the talk-back data packet in the data stream exiting the LED package (Peting: Fig. 2a, LEDs 250-N).
In regards to claim 26. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 24, wherein the talk-back data packet (Peting: Paragraph [0073 & 0057]) comprises data parity information configured to provide data verification of the data stream (Peting: Fig. 4b, 432 & Paragraph [0073]).
In regards to claim 27. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the data comprises at least one data packet (Peting: Paragraph [0010]) and the at least one data packet (Peting: Paragraph [0010]) comprises a command code (Peting: Fig. 2b, 292 & Paragraph [0058]) that identifies at least one action (Peting: Paragraph [0169-172]) for the active electrical element (Peting: Fig. 2a, LED control unit 250-1) to take (Peting: Paragraph [0169-0172]).
In regards to claim 28. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 27, wherein the at least one action (Peting: Paragraph [0169-172]) comprises providing the different data (Peting: Paragraph [0072 & 0190]) to the data stream (Peting: Paragraph [0169-0172]).
In regards to claim 29. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 27, wherein the at least one action comprises performing an internal action (Peting: Paragraph [0054 & 0094]) within the LED package (Peting: Fig. 2a, LEDs) and transmitting the data (Peting: Fig. 14, 1450-01 to 1450-57 & Paragraph [0078 & 0249-250]).
In regards to claim 34. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the active electrical element (Peting: Fig. 2a, LED control unit 250-1) is arranged to receive the data (Peting: Fig. 2a, 231 & Paragraph [0236]) from a control element (Peting: Fig. 2a, 230).
In regards to claim 35. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the active electrical element (Peting: Fig. 2a, LED control unit 250-1) is arranged to receive the data from another LED package (Peting: Fig. 2a, LEDs 250-N).
In regards to claim 36. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 23, wherein the at least one LED forms a pixel in an LED display (Peting: Paragraph [0203]).
In regards to claim 46. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one data packet (Peting: Paragraph [0010]) is one of a plurality of data packets (Peting: Paragraph [0110 & 0116]) in the data stream that corresponds with a data frame (Peting: Paragraph [0058-61 & 0075]), wherein the talk- back data packet (Peting: Paragraph [0110 & 0116]) is provided in a portion of the data stream that corresponds with the data frame (Peting: Paragraph [0058-61 & 0075]).
In regards to claim 47. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the talk-back data packet (Peting: Paragraph [0110 & 0116]) comprises at least one of an operating temperature (Peting: Paragraph [0156]), an operating current (Peting: Paragraph [0057]), a color point, and a brightness level of the at least one LED (Peting: Fig. 4a, 470-1 to 470-n).
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] in view of Moon et al [US 2016/0217762 A1]
In regards to claim 4. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action comprises driving the at least one LED (Fig. 2a, LEDs & Paragraph [0067]) 
Peting in view of Pan and further in view of Kumar does not specify without transmitting the at least one data packet through the LED package.
Moon discloses without transmitting the at least one data packet (Paragraph [0094]) through the LED package.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
In regards to claim 5. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action (Peting: Fig. 2b 293-295) comprises transmitting the at least one data packet (Peting: Paragraph [0010]) to the LED package (Fig. 2a, LEDs).
Peting in view of Pan and further in view of Kumar does not specify without performing any other actions internal
Moon discloses without performing any other actions internal (Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
In regards to claim 6. Peting in view of Pan and further in view of Kumar in view of Moon discloses the LED package of claim 5, wherein said transmitting the at least one data packet (Peting: Paragraph [0010]) to the LED package (Peting: Fig. 2a, LEDs) is at least partially based on the content of one or more other data packets (Peting: Paragraph [0010]) previously received by the LED package (Peting: Fig. 2a, LEDs).
Peting in view of Pan and further in view of Kumar does not specify without performing any other actions internal 
Moon discloses without performing any other actions internal (Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
In regards to claim 8. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, wherein the at least one action (Peting: Fig. 2b 293-295) comprises performing an internal action (Peting: Fig. 2b 293-295) within the LED package (Peting: Fig. 2a, LEDs)
Peting in view of Pan and further in view of Kumar does not specify without transmitting the at least one data packet.
Moon discloses without transmitting the at least one data packet (Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] in view of Ryu et al [US 2017/0092198 A1]
In regards to claim 11. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 1, 
Peting in view of Pan and further in view of Kumar does not specify wherein the data stream comprises an empty transmission period between successive data packets that is configured to control communication speed of the LED package, signal a reset or restart condition, or signal a next frame condition.
Ryu discloses wherein the data stream comprises an empty transmission period (Fig 9, Hblank) between successive data packets (Fig. 9, 1 and 2 data) that is configured to control communication speed of the LED package (Paragraph [0012]), signal a reset or restart condition, or signal a next frame condition (Fig. 9, 1-5 data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with wherein the data stream comprises an empty transmission period between successive data packets that is configured to control communication speed of the LED package, signal a reset or restart condition, or signal a next frame condition for purpose of provide a display device capable of preventing a reduction in image quality during a low speed drive as disclosed by Ryu (Paragraph [0009]).
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1] in view of Moon et al [US 2016/0217762 A1]
In regards to claim 30. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 27, wherein the at least one action comprises performing an internal action (Peting: Fig. 2b 293-295) within the LED package 
Peting in view of Pan and further in view of Kumar does not specify without transmitting the at least one data packet.
Moon discloses without transmitting the at least one data packet (Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
In regards to claim 31. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 27, wherein the at least one action (Peting: Fig. 2b 293-295) comprises transmitting the at least one data packet (Peting: Paragraph [0010]) to the LED package.
Peting in view of Pan and further in view of Kumar does not specify without performing any other actions internal 
Moon discloses without performing any other actions internal (Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
In regards to claim 32. Peting in view of Pan and further in view of Kumar discloses the LED package of claim 31, wherein said transmitting the at least one data packet (Peting: Paragraph [0010]) to the LED package (Peting: Fig. 2a, LEDs) is at least partially based on one (Peting: Paragraph [0010]) or more other data packets previously received by the LED package (Peting: Fig. 2a, LEDs).
Peting in view of Pan and further in view of Kumar does not specify without performing any other actions internal 
Moon discloses without performing any other actions internal (Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Peting in view of Pan and further in view of Kumar with without transmitting the at least one data packet for purpose of improving transmission scheme with EMI characteristics as disclosed by Moon (Paragraph [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844